COOK, Judge
(concurring in the result):
This Court’s authority to review findings of fact by the Court of Military Review is limited to determination of whether sufficient evidence supports those findings essential to the decision. United States v. Anderson, 1 M.J. 246 (C.M.A.1976). My reading of the record inclines me to conclude that sufficient evidence supports the Court of Military Review’s determination that English was .acting at the behest, and in furtherance, of the OSI agents’ investigation. But even if I err in that regard, I am impelled to answer the first certified question in the negative because English’s conduct was not within “the ambit of Article 31[b],” Uniform Code of Military Justice, 10 U.S.C. § 831(b).
The principal opinion leaves undisturbed, and, therefore, binding upon the Air Force,1 the Court of Military Review’s holding that Article 31(b) requires an informant, who agrees to assist in a criminal investigation, to advise anyone whom he suspects is involved in the crime being investigated and whom he proposes to talk to about the offense that he has a right to remain silent. In my opinion, that holding is contrary to our cases and should not be allowed to stand.
In United States v. Gibson, 3 U.S.C.M.A. 746, 14 C.M.R. 164 (1954), the Court was faced with a contention that Article 31(b) warnings were required where an informant was placed in confinement with the accused. Chief Judge Quinn observed the following:
Taken literally, this Article is applicable to interrogation by all persons included within the term “persons subject to the code” as defined by Article 2 of the Code, supra, 50 U.S.C. § 552, or any other who is suspected or accused of an offense. However, this phrase was used in a limited sense. In our opinion, in addition to the limitation referred to in the legislative history of the requirement, there is a definitely restrictive element of officiality in the choice of the language “interrogate, or request any statement,” wholly absent from the relatively loose phrase “person subject to this code,” for military persons not assigned to investigate offenses, do not ordinarily interrogate nor do they request statements from others accused or suspected of crime. See United States v. Wilson and Harvey, 2 U.S.C.M.A. 248, 8 C.M.R. 48. This is not the sole limitation upon the Article’s applicability, however. Judicial discretion indicates a necessity for denying its application to a situation not considered by its framers, and wholly unrelated to the reasons for its creation.
*12Id. at 752, 14 C.M.R. at 170 (emphasis added). On the basis of the foregoing analysis, the author concluded that Article 31(b) warnings were not required because that article was not applicable to a situation where there was no coercive element of superior rank or official position.
Judge Brosman concurred with the following remarks:
Once having committed myself to the notion of interpreting Article 31(h) in this manner, I am compelled to accept the result offered by the Chief Judge — since I am convinced that Congress was concerned principally with the possibility of implied coercion due to military discipline and superiority, rather than with suppressing the use of statements obtained through trickery.
Id. at 753-54, 14 C.M.R. at 171-72. In rejecting Judge Latimer’s dissent, he noted the following:
The necessity for regarding Article 31(h) as having been designed to provide a counteragent for possible intangible “presumptive coercion,” implicit in military rank and discipline, is suggested by the background in which it was framed. Cf. United States v. Franklin, 8 C.M.R. 513. Moreover, that it should be limited to that purpose is a conclusion compelled by the dangers latent in the approach proposed by Judge Latimer. In the first place, this interpretation will inescapably deny admissibility to statements obtained by investigative agents who are “planted” in criminal locales in the hope that they may obtain information concerning suspected offenses. Any question put by such an agent would necessarily require a prefatory warning in order to insure compliance with Article 31(b) — a warning which, in some instances, might prove fatal to the person expressing it. An informer’s disclosures would likewise be inadmissible in trials by court-martial if those disclosures were secured through the direction of inquiries to persons suspected of offenses. In instances of continuing conspiracy for illicit purposes, such as drugpeddling or theft of Government property, it would seem that informers, or other persons utilized as decoys, would be unable to elicit disclosures of inculpatory information, of even the utmost voluntariness, without prior warning.
Id. at 755, 14 C.M.R. at 173 (emphasis added).
Subsequently, in United States v. Hink-son, 17 U.S.C.M.A. 126, 37 C.M.R. 390 (1967), the Court concluded that Article 31(b) warnings were not required where the accused was confronted in the waiting room of the Office of Naval Intelligence (ONI) by a man who, unknown to the accused, was working for an ONI agent. In Hinkson, the majority cited Gibson with the following comment:
Long ago we held that the Article 31 requirement that an accused or suspect not be interrogated or requested to make a statement without first being advised of his right to remain silent, does not apply to an undercover agent who merely engages in ordinary conversation with an unwary suspect.
Id. at 127, 37 C.M.R. at 391. Judge Ferguson dissented on the basis:
That the Government may plant an informer in criminal councils and thereafter use statements made by an accused to him or in his presence is undoubtedly true. Hoffa v. United States, 385 U.S. 293, 17 L.Ed.2d 374, 87 S.Ct. 408 (1966); Osborn v. United States, 385 U.S. 323, 17 L.Ed.2d 394, 87 S.Ct. 429 (1966). But, in my view, the Government’s privilege to do so must end when the accused is taken into custody or otherwise subjected to interrogation as a suspect.
Id. at 129, 37 C.M.R. at 393.
Hinkson is not cited for the contention that while an informant may engage a suspect in “conversation,” he may not ask any questions. Indeed, the record in Hinkson reflected that no questions were asked by the informant. However, the conclusion that an informant must advise a suspect of his Article 31(b) rights prior to asking questions is contrary to the precedents and practice of this Court. As previously noted, *13Gibson was cited with approval in Hinkson, and the incriminating statements in Gibson were in response to the question, “What are you in for?” United States v. Gibson, supra at 753, 14 C.M.R. at 171. No doubt such a question was designed to elicit an incriminating response. In most instances, normal “day-to-day” conversations between individuals involve some questions. Accordingly, I do not interpret the language of Hinkson as precluding the asking of questions by an informant or undercover agent without Article 31(b) warnings, although Hinkson, in fact, involved a situation where no questions were asked.
To interpret Article 31(b) as requiring warnings by an informant or undercover agent ignores the basis of this Court’s opinions in Hinkson and Gibson, which recognized that the intent of Congress in enacting Article 31(b) was to dispel the inherently coercive nature of superior-subordinate relationships in the military, and the absence of this coercive element where an informant or undercover agent was involved. This Court has reviewed many cases in which an informant or undercover agent was employed without any examination of the nature of the conversation between the accused and the agent or informant. See United States v. Gladue, 4 M.J. 1 (C.M.A.1977); United States v. O’Berry, 3 M.J. 334 (C.M.A.1977) (reversed on other grounds); United States v. Rivas, 3 M.J. 282 (C.M.A.1977) (reversed on other grounds); United States v. Waller, 3 M.J. 32 (C.M.A.1977); and United States v. Bryant, 3 M.J. 9 (C.M.A.1977) (reversed on other grounds). Obviously, the most likely question during any negotiation between an informant and an accused during a “controlled” purchase is whether the accused has any contraband for sale. Until today, this Court has never even hinted, directly or indirectly, that such negotiations must be preceded by Article 31(b) warnings. Indeed, I share the concern expressed by Judge Brosman that such a warning “might prove fatal to the person expressing it.” Thus, while English may have been acting in an official capacity in the sense that he was acting for the OSI, I would adhere to the prior decisions of this Court which do not require that Article 31(b) warnings be given a suspect by an informant or undercover agent.
In United States v. Dohle, 1 M.J. 223 (C.M.A.1975), Chief Judge Fletcher announced a new construction of Article 31(b) which requires a warning where the interrogator, who is subject to the Uniform Code, occupies a position of authority over an accused and such accused is aware of that position. In my opinion, the concept of “position of authority” does not require Article 31(b) warnings under the circumstances of the present case where an accused is confronted by his roommate, who occupies no position that could in any manner, coerce the appellant into an incriminating act.
Accordingly, I would answer the first certified question in the negative because the situation in which English talked to the accused was not within the ambit of Article 31(b). I join in reversing the decision of the Court of Military Review and in returning the record to it for further proceedings.

. See my separate opinion in United States v. Ledbetter, 2 M.J. 37, 52 (C.M.A.1976).